Case 1-20-4290/-jmm Doc4 Filed Vo/24iz¥

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: Lis Wi Ageorr

 

 

entered Vo/z2o/20 LOT0QD°01

Case No.
Chapter:

2402907
I

CERTIFICATE OF SERVICE

The undersigned certifies that on % / Al / POLO . acopy of the annexed papers was

 

served by depositing same, enclosed in a properly addressed postage-paid envelope, in an

official depository under the exclusive care and custody of the United States Postal Service within the

State of New York, upon [below specify the name and mailing address of each party served]:

okubou -
df Elevo. Y alewleey -
on ob Ge 300)

i!

Lie

ie
Kew Soc .
Umat ed nr Te waar

gor york ria Suite 1006

LEo Srcobs

, Ste sco
Gacoos EC & gb.
Kew Garden MY j1YGISg

Anh.-
Aaviclé | Ee
00D Kew 4 evolen :

Slz 300

[EIS

(Signatarc

Rev 5/2012

oz —_ —>=—* f fo - DS
JOAN T. LAPIERRE
COMMISSIONER OF DEEDS

City of New York-No. a4 oe
seriifiente filed in

ou
Commission Expires Febr og. Do 7

 

 
Case 1-20-4290/-jJmmM Doc4 Filed Oo/244i20 Entered Vof2o/20 LOT0Q0°01

RETURN DATE :

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: LisA M. A BR oft x Case No. AYO 2-907

Chapter: //

 

Xx

NOTICE OF MOTION

PLEASE TAKE NOTICE that upon the annexed application of
ust ~M- 4 BBoTT , a hearing will be
held before the Hon. RoB Crt -C: E- Avossilan, Bankruptcy Judge, to consider the
motion for an Order granting relief as follows:

kee EXetoretion attache ol

Date and time of hearing: Aeylink A4 ede .

Location: U.S. Bankruptcy Court

290 Federal Plaza
Central Islip, New York en
Courtroom # Y6O , ge Floor

Dated: ¢ Hl O

hue Daler
es ff 2p. (Signature)

JOAN T. LAPIERRE
Ciyotine ae OF DEEDS
lew
‘Certificate filed in tk-Ne. 2-11957
“ommisston Expires F

S  Gounty
uary (,lOv(  *

 
Case 1-20-4290/-jmm Doc4 Filed Vo/244i20 Entered Vof2o/20 LOT0Q0°01

EASTERN DISTRICT OF NEW YORK
In re: Case No. 2049-90°/

List Mar A - f QBorT Chapter: | |

 

 

APPLICATION IN SUPPORT OF MOTION

To the Hon. Ro Beri E Heossnian, Bankruptcy Judge:

I, Luna SM - (fy B Gb QO Th ; herein, make this application

in support of my motion for the following relief:

Ace Li elamation otachod

 

In support of this motion, I hereby allege as follows:

 

 

WHEREFORE, prays for an Order granting relief requested.

Dated: & [al L2CO

=< hf. * use Mart

 

(OIgnarare

ON OU T oe ) LAPIERRE

OAN T. LA
con at ONER OF DEEDS

957
ch ot New York-No. 2-11 we

ity
cart rifles led Met 1 1Ot/

Hts aton E

 

 
Case 1-20-4290/-jmmM Doc4 Filed Vo/244i20 Entered Vof2o/20 LOT0QD°01

08/21/2020
Lisa Abbott
1068 East 94" street

Brooklyn Ny 11236
at ATE - 126 - BSH
ASBOMM. Usaeamai\ COW

Honorable Robert E. Grossman

271-c Cadman Plaza East,

Suite 1595 Brooklyn, new york 11201
Case:2402907

Your honor,

The purpose of this letter | am seeking to reopen this case in order to obtain an order dismissing the
involuntary bankruptcy case that was filed against me.

Judge in my defense, back in 2006 | purchased my first home #53 Van Buren street Brooklyn NY for my
mom who was diagnosed with early dementia .My property had two other apartments that would
help pay my then $8000 a moth mortgage. Unfortunate after a few years of purchasing my home |
realized that the income that was promised was a just a dream and my loan was a balloon loan that
was way over the market value leaving me behind on my mortgage. | immediately seek help by my
then accountant who informed me about short sale as my option. | was then introduced to and
investors that was interested in buying the property so | agreed to meet with them at his office

where I sign documents giving access to my bank to get the transaction started, at least that’s what |
was told then.

Fast forward, after some time | reached out to my accountant asking about the sale he then said he
haven’t heard back from the parties so | quickly realized that they stole my property Deed. For the
past six years I’ve been back and forth in court trying to get my deed back, this has destroy my credit
costing me financially and emotionally, all the while the parties collected $6000 per month in rent
close to half million in rent over the past six tears but they never paid one mortgage or property

taxes. Filing Bankruptcy putting my home that | now live in at risk | am angry and very upset sadden
that persons can willfully go after another fellow human being. Your honor | plead with you the court

to hold these person accountable and bring justice to this unfair ca Ut

Respectfully 4a ta hi pe

hse Made AA JOAN f. LAPIERRE
wend : COMMISSIONER OF DEEDS
City of New Vork-No. 2-11957

Cartificate filed in County
ommission Expires February =.

_ STATE OF NEW YORK

   

DAY.
#20
ay

od

Case 1-20-4290 /-
Jmm Doc 4 Filed Vol24iz0 Entered Volzo/2U LOTUS01

Jo fo

UF a acl ey

 
   

CERTIFIED ie RECEIPT

Lassa Erm OLN a

$
Bara Services & F

(Return Ressipt (hardcopy)
(iRetum Receipt (electronic)
(certified Melt Restricted Delivery $ 8a
(CJ Adult Signature Required
Co Adutt Signature arial Delivery — ati

  
   
    
    
   
 

o52e3 6364

Here

   

7on8 1130 oo00e

  

“6 ~
RO: :
ey Reverse paar

 
 
 

 
o523 6050

218 1230 000e

Cae 203-907
Chopte~ {

US. Postal Service”

 
  
  

CERTIFIED MAIL” RECEIPT

Ip yoyna [sc UE Oj

$

Extra Services & Fees (check box,
(iReturn Receipt (hardcopy)
(J Return Receipt (electronic)
Ci certified Mail Restricted Delivery ETP
Cladutt Signature Required § hit pure
Ci Adult Signature Restricted Delivery $ wth

 
OIQ0°0L
G Vof2o/20 1

“ & FUed Voleaicz  ENlere

290 /-jmM

Case 1-20-4

«Case a-402-$07

0523 agyy

 
 
  

S & Fees Chea
oO Return Receipt tharcoopyy
ORetum Receipt (€lectronic)
Deertities Mail Restricteg Delivery
Dadutt si ignaturs —
CaAauit Signaty;

LIQ ooo

TOL J,

 
QOOL
Doc4 Filed Qo/f24/z0 Entered VoiZo/20 1070

“ais
J

Case 1-20-4290 /-JMM

» Cafe 94402507
Kapte I

   

 

$3.55

ha g
$3 Be | t ?
Extra Services fl Foss check box, add k te) |
hk ore Ox, 8S SOTA fe) |

Return Recei ft (hardesp:

  
 

 

| ChRetun Reofiot (electron 3) $__# U ti { | "Postmark
Dicentties Yall Restricted Delivery $ | Hare
Di Aautt Signature Required $ Hin j

| CjAdutt signature Restricted Delivery ¢ ee |

Posiage

 

 
